DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is in response to the above application filed 24 July 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 2 and 14, the recitation(s) “into the inner shroud” renders the claim indefinite because it is unclear whether the claim is meant to provide original disclosure for features not described in the Specification and Drawings, or whether Applicant is attempting to redefine the term “shroud” contrary to plain meaning without having provided a Special Definition. 
That is, a shroud is defined as “something that covers, screens, or guards” (Merriam Webster Dictionary) and this claim recitation requires the deflector extend into an inner shroud, but the Specification and Drawings describe/show the deflector extending into a space without passing through any structure(s) that “covers, screens, or guards”. 
Thus, it appears Applicant may be referring to the “inner shroud” as a plenum, which is being defined by a structure (e.g., the diffuser case). 
However, Applicant has not provided sufficient clarity as to whether Applicant is redefining a term of art contrary to its ordinary meaning by Special Definition, or whether Applicant is claiming the deflector to extend through a structure, such as a shroud, without having shown such an arrangement in the drawings.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussey 3169367.
Regarding claim 1, Hussey teaches a gas turbine engine (Fig 1), comprising: 
a diffuser case (19) defining an inner shroud (28) and an outer shroud (20; Fig 1); and 

    PNG
    media_image1.png
    709
    1223
    media_image1.png
    Greyscale

a combustor (30) housed within the diffuser case between the inner shroud and the outer shroud (Fig 1), the combustor comprising: 
a shell (62); 
a forward dome (including 45, 31) attached to the shell at a forward end of the combustor (Fig 1); and 
a deflector (combustor cylinder including 48, 50, 51, 52 deflecting air when air, A, exits 17) attached to the forward dome and extending away from the forward dome (Fig 1).
Regarding claim 13, Hussey teaches a combustor (30) for use in a gas turbine engine (Fig 1), 
the combustor comprising: 
a shell (62); 
a forward dome (including 45, 31) attached to the shell at a forward end of the combustor (Fig 1); and 
a deflector (combustor cylinder including 48, 50, 51, 52 deflecting air when air, A, exits 17) attached to the forward dome and extending away from the forward dome (Fig 1).
Regarding claims 2 and 14, Hussey teaches all the limitations of the claimed invention as discussed above. Hussey further teaches the deflector extends aft-ward and in a radially inward direction (with respect to the center line in Fig 1) away from the forward dome and into the inner shroud (Fig 1 the deflector 48, 50, 51, 52 extending into a plenum formed by the inner shroud; just as Applicant’s deflector extends into a plenum formed by the inner shroud; see also 112b discussion above).
	Regarding claims 3 and 15, Hussey teaches all the limitations of the claimed invention as discussed above. Hussey further teaches the deflector is attached to a radially inward side of the forward dome (Fig 1).
	
Claim(s) 1-4, 6-8, 12-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaraj 20170122561.
Regarding claim 1, Nagaraj teaches a gas turbine engine (10), comprising: 

    PNG
    media_image2.png
    638
    1082
    media_image2.png
    Greyscale

a diffuser case (defining the shaded region in Fig 1 above) defining an inner shroud and an outer shroud (Fig 1 above); and 
a combustor (26) housed within the diffuser case between the inner shroud and the outer shroud (Fig 1), the combustor comprising: 
a shell (102, 108, 142); 
a forward dome (116, 118) attached to the shell at a forward end of the combustor (Fig 2); and 

    PNG
    media_image3.png
    747
    907
    media_image3.png
    Greyscale

a deflector (138, 134) attached to the forward dome and extending away from the forward dome (Fig 2).
Regarding claim 13, Nagaraj teaches a combustor (26) for use in a gas turbine engine (10), the combustor comprising: 

    PNG
    media_image3.png
    747
    907
    media_image3.png
    Greyscale

a shell (102, 108, 142); 
a forward dome (116, 118) attached to the shell at a forward end of the combustor (Fig 2); and 
a deflector (138, 134) attached to the forward dome and extending away from the forward dome (Fig 2).
Regarding claims 2 and 14, Nagaraj teaches all the limitations of the claimed invention as discussed above. Nagaraj further teaches the deflector extends aft-ward and in a radially inward direction away from the forward dome and into the inner shroud (Fig 2).
Regarding claims 3 and 15, Nagaraj teaches all the limitations of the claimed invention as discussed above. Nagaraj further teaches the deflector is attached to a radially inward side of the forward dome (Fig 2).
	Regarding claims 4 and 16, Nagaraj teaches all the limitations of the claimed invention as discussed above. Nagaraj further teaches the forward dome further comprises: 
a curved dome portion (Fig 2 below); and 

    PNG
    media_image4.png
    747
    907
    media_image4.png
    Greyscale

a radially inward linear portion (Fig 2 above), 
the forward dome being attached to the shell at the radially inward linear portion (Fig 2), wherein the forward dome transitions from the curved dome portion to the radially inward linear portion at a radially inward transition point (Fig 2 above), and wherein the deflector is attached to the forward dome proximate the radially inward transition point (Fig 2).
	Regarding claims 6 and 18, Nagaraj teaches all the limitations of the claimed invention as discussed above. Nagaraj further teaches the deflector further comprises: 

    PNG
    media_image5.png
    747
    907
    media_image5.png
    Greyscale

a radially inward forward side (Fig 2 above); 
a radially outward aft side (Fig 2 above) opposite the radially inward forward side; and 
one or more orifices extending from the radially inward forward side to the radially outward aft side (Fig 2 above).
	Regarding claims 7 and 19, Nagaraj teaches all the limitations of the claimed invention as discussed above. Nagaraj further teaches the one or more orifices are oriented at an angle less than or equal to 90 degrees relative to the radially inward forward side (Fig 2, any orifice extending from the radially inward forward side to the radially outward aft side comprises at least one dimension that is at an angle less than or equal to 90 degrees; see sketch below).

    PNG
    media_image6.png
    228
    459
    media_image6.png
    Greyscale

	Regarding claims 8 and 20, Nagaraj teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image7.png
    747
    907
    media_image7.png
    Greyscale

Nagaraj further teaches the one or more orifices include corners that are rounded in shape, the corners being adjacent to at least one of the radially inward forward side and the radially outward aft side (Fig 2).
	Regarding claim 12, Nagaraj teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image8.png
    747
    907
    media_image8.png
    Greyscale

Nagaraj further teaches the deflector is oriented at an angle relative to a longitudinal axis (12) of the gas turbine engine about equal to an angle of the curved dome portion proximate the radially inward transition point relative to the longitudinal axis of the gas turbine engine (both the deflector and the curved dome portion comprise various portions extending at various angles such that at least one portion of each of the deflector within B above and the curved dome portion within A above are at “about equal” angles with the longitudinal axis; Fig 2).
	
Claim(s) 1, 5, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foltz 4896510.
Regarding claim 1, Foltz teaches gas turbine engine (Col.2 l.41), comprising: 

    PNG
    media_image9.png
    780
    1074
    media_image9.png
    Greyscale

a diffuser case (including 12, 14) defining an inner shroud (14) and an outer shroud (12); and 
a combustor (10) housed within the diffuser case between the inner shroud and the outer shroud (Fig 1), the combustor comprising: 
a shell (including 18, 19); 

    PNG
    media_image10.png
    627
    1259
    media_image10.png
    Greyscale

a forward dome (16) attached to the shell at a forward end of the combustor (Fig 1); and 
a deflector (including 34, 36, 46) attached to the forward dome and extending away from the forward dome (Fig 1).
Regarding claim 13, Foltz teaches a combustor (10) for use in a gas turbine engine (Col.2 l.41), the combustor comprising: 

    PNG
    media_image9.png
    780
    1074
    media_image9.png
    Greyscale

a shell (including 18, 19); 
a forward dome (16) attached to the shell at a forward end of the combustor (Fig 1); and 

    PNG
    media_image10.png
    627
    1259
    media_image10.png
    Greyscale

a deflector (including 34, 36, 46) attached to the forward dome and extending away from the forward dome (Fig 1).
	Regarding claims 5 and 17, Foltz teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image10.png
    627
    1259
    media_image10.png
    Greyscale

Foltz further teaches the deflector is a solid body (Figs 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussey, in view of Mildner 20090255230.
Regarding claim 9, Hussey teaches all the limitations of the claimed invention as discussed above. Hussey further teaches a radially inward wall of the diffuser case (Fig 1 below).

    PNG
    media_image11.png
    709
    1223
    media_image11.png
    Greyscale
 
	Hussey does not teach a catcher located opposite of the deflector on the radially inward wall, the catcher forming an internal chamber with the radially inward wall, wherein the catcher comprises a forward opening to allow particulate to enter into the internal chamber.
However, Mildner teaches a gas turbine engine (10), comprising: 

    PNG
    media_image12.png
    792
    1006
    media_image12.png
    Greyscale

a diffuser case (32) defining an inner shroud and an outer shroud (Fig 1, sole figure, above); and 
a combustor (including 40, 42, 46) housed within the diffuser case between the inner shroud and the outer shroud (Fig 1), the combustor comprising: 
a deflector (40, 46) that forms a combustor cylinder (Fig 1); 
and a catcher (60) located opposite of the deflector on a radially inward wall (Fig 1 above) of the diffuser case, the catcher forming an internal chamber (Fig 1 above) with the radially inward wall, 
wherein the catcher comprises a forward opening (Fig 1 above) to allow particulate to enter into the internal chamber ([0026]).
The catcher keeps particles away from extraction openings (54) of a cooling passage system (58) for cooling turbine (30) hot gas path parts (Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catcher and cooling system of Mildner for the gas turbine of Hussey in order to provide clean cooling air to the turbine (Mildner, [0028]).
Regarding claim 10, Hussey in view of Mildner teaches all the limitations of the claimed invention as discussed above. Hussey in view of Mildner as discussed so far, does not teach the catcher further comprises a rear backstop located aft of the forward opening.
	However, Mildner further teaches the catcher comprises a rear backstop located aft of the forward opening (Fig 1 below).

    PNG
    media_image13.png
    792
    1006
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catcher and cooling system of Mildner for the gas turbine of Hussey in view of Mildner in order to provide clean cooling air to the turbine (Mildner, [0028]).
	Regarding claim 11, Hussey in view of Mildner teaches all the limitations of the claimed invention as discussed above. Hussey in view of Mildner as discussed so far, does not teach a radially inward exit orifice in the radially inward wall, the radially inward exit orifice being fluidly connected to the internal chamber of the catcher.
	However, Mildner further teaches a radially inward exit orifice (54) in the radially inward wall (Fig 1), the radially inward exit orifice being fluidly connected to the internal chamber of the catcher (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catcher and cooling system of Mildner for the gas turbine of Hussey in view of Mildner in order to provide clean cooling air to the turbine (Mildner, [0028]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741